Case 19-42895-bem            Doc 13       Filed 02/18/20 Entered 02/18/20 12:20:56                      Desc Main
                                          Document     Page 1 of 5


                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

IN RE: BERLING GIL RIVERA,                             ) HONORABLE BARBARA ELLIS-MONRO
                                                       )
           Debtor.                                     )
--------------------------------------------------------------------------------------------------------------------
COLUMBUS FINANCE COMPANY,                              ) CONTESTED MATTER IN A
ITS SUCCESSORS AND/OR ASSIGNS, ) CHAPTER 13 PROCEEDING
                                                       )
           Movant,                                     ) CASE NUMBER R19-42895-BEM
                                                       )
vs.                                                    )
                                                       )
BERLING GIL RIVERA AND MARY )
IDA TOWNSON (CHAPTER 13                                )
TRUSTEE),                                              )
                                                       )
           Respondents/Debtor.                         )


                          OBJECTION TO CONFIRMATION
                   OF DEBTOR’S CHAPTER 13 PLAN AS PROPOSED


          COMES NOW, Movant in the above-styled matter by and through its counsel, and

respectfully submits its Objection to Confirmation of Debtor’s Chapter 13 Plan as proposed

pursuant to 11 U.S.C. §§ 362(d)(1), 502(a), 506(a), 1322, 1325(a)(5)(B)(i), 1325(a)(5)(B)(ii),

1325(a)(5)(B)(iii) and 1325(a)(5)(C), as follows:

                                                     1.

          The above-styled Chapter 13 case was filed on or about December 13, 2019.

                                                     2.

          Movant has a perfected security interest in a 2002 Nissan XTerra with a total net Proof of

Claim in the amount of $1,056.96, a lien on personal property pledged that is not considered subject

 to the lien avoidance provisions of 11 U.S.C. § 522 as specifically defined under the provisions of

                                                    -1-
Case 19-42895-bem         Doc 13    Filed 02/18/20 Entered 02/18/20 12:20:56               Desc Main
                                    Document     Page 2 of 5


11 U.S.C. § 522(f)(4). Evidence of Movant’s perfected security interest in the aforesaid collateral

is attached to its Proof of Claim filed in the instant case incorporated herein by reference herein as

though fully set out herein.

                                                 3.

         Respondents/Debtor’s Chapter 13 Plan fails to propose: the funding of Movant’s Proof of

Claim as secured for the value of Movant’s non-avoidable lien on the aforesaid collateral securing

its Proof of Claim, being $1,056.96; present value rate interest of five point two five percent

(5.25%); and, minimum adequate protection and ongoing payments of $20.00 per month.

                                                   4.

         Movant proffers that it is entitled to have its net Proof of Claim in the amount of $1,056.96,

funded as secured to the value of the non-avoidable collateral, being $1,056.96; funded at present

value interest at a monthly payment to provide adequate protection and its funding during the

instant Chapter 13 Plan in accordance with the intent and provisions of 11 U.S.C. §§ 362(d)(1),

502(a), 506(a), 1322, 1325(a)(5)(B)(i), 1325(a)(5)(B)(ii), 1325(a)(5)(B)(iii) and 1325(a)(5)(C).

                                                   5.

         The aforesaid collateral has not been surrendered to Movant; and, Movant will not be

adequately protected as a secured creditor as required by the aforesaid provisions of the

bankruptcy Code through Debtor’s Chapter 13 Plan, as proposed, on Movant’s lien secured

by personal property that is not considered subject to the lien avoidance provisions of 11 U.S.C. §

522.

                                                  6.

         Movant proffers that its Proof of Claim in the amount of $1,056.96 should be allowed and

funded as secured to the current value of its perfected lien on collateral that is not considered

                                                  -2-
Case 19-42895-bem          Doc 13    Filed 02/18/20 Entered 02/18/20 12:20:56                Desc Main
                                     Document     Page 3 of 5


subject to the lien avoidance provisions of 11 U.S.C. § 522, said amount being at least $1,056.96

when considering the customary use and depreciation rate for collateral of this nature, and

monthly payments in the minimum amount of $20.00 with present value interest of 5.25%, due to

the collateral being retained by Respondent/Debtor and depreciating without affording adequate

protection to Movant, in accordance with the intent and provisions of 11 U.S.C. §§ 362(d)(1),

502(a), 506(a), 1322, 1325(a)(5)(B)(i), 1325(a)(5)(B)(ii), 1325(a)(5)(B)(iii) and 1325(a)(5)(C); or, that

the collateral be surrendered to Movant.




         WHEREFORE, Movant respectfully prays:

         (a)   that the value of its lien secured by the collateral that is being retained and

               deteriorated through customary usage and is not considered subject to the lien

               avoidance provisions of 11 U.S.C. § 522, be funded as secured to the value of its lien on

               Respondent/Debtor’s pledged collateral that Movant’s underlying lien is not

               considered subject to the lien avoidance provisions of 11 U.S.C. § 522 through the

               Chapter 13 Plan with present value interest included thereto at 5.25% to be funded

               at a minimum monthly payment of $20.00 to ensure Movant receives adequate

               protection during the term of the Chapter 13 Plan as afforded by the terms and

               provisions of 11 U.S.C. §§ 362(d)(1), 502(a), 506(a), 1322, 1325(a)(5)(B)(i),

               1325(a)(5)(B)(ii), 1325(a)(5)(B)(iii) and 1325(a)(5)(C), for the non-surrendered, non-

               avoidable lien on collateral that is not subject to the lien avoidance provisions of 11

               U.S.C. § 522; or,



                                                  -3-
Case 19-42895-bem     Doc 13    Filed 02/18/20 Entered 02/18/20 12:20:56             Desc Main
                                Document     Page 4 of 5


      (b) that confirmation of the Chapter 13 Plan, as proposed, be denied, pursuant to 11

          U.S.C. §§ 362(d)(1), 502(a), 506(a), 1322, 1325(a)(5)(B)(i), 1325(a)(5)(B)(ii),

          1325(a)(5)(B)(iii) and 1325(a)(5)(C) unless amended/modified to provide Movant’s

          Proof of Claim secured to the value of its lien secured by the collateral that Movant’s

          underlying lien is not considered subject to the lien avoidance provisions of 11

          U.S.C. § 522 as specifically defined under the provisions of 11 U.S.C. § 522(f)(4) and

          for monthly adequate protection and future payments in addition to present value

           interest; and,

        (c) that the Court grant any further relief it deems mete and proper.

       Respectfully submitted this 18th day of February, 2020.



                                                   s/ Betty Nappier_______________________
                                                   Betty Nappier, Esquire
                                                   Counsel for Movant – Calhoun Branch
                                                   GA Bar No. 534675
                                                   Post Office Box 2823
                                                   Cumming, Georgia 30028-2823
                                                   (770) 529-9371, facsimile (770) 947-5371
                                                   banappier@ gmail.com




                                             -4-
Case 19-42895-bem            Doc 13       Filed 02/18/20 Entered 02/18/20 12:20:56                      Desc Main
                                          Document     Page 5 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

IN RE: BERLING GIL RIVERA,                             ) HONORABLE BARBARA ELLIS-MONRO
                                                       )
           Debtor.                                     )
--------------------------------------------------------------------------------------------------------------------
COLUMBUS FINANCE COMPANY,                              ) CONTESTED MATTER IN A
ITS SUCCESSORS AND/OR ASSIGNS, ) CHAPTER 13 PROCEEDING
                                                       )
           Movant,                                     ) CASE NUMBER R19-42895-BEM
                                                       )
vs.                                                    )
                                                       )
BERLING GIL RIVERA AND MARY )
IDA TOWNSON (CHAPTER 13                                )
TRUSTEE),                                              )
                                                       )
           Respondents/Debtor.                         )

                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that she is over the age of (18) eighteen years old and has
placed a conformed copy of the foregoing Objection to Confirmation of Debtor’s Chapter 13 Plan,
as Proposed, in the United States Mail with adequate postage affixed thereon and addressed as
follows:

Berling Gil Rivera                     Dan Saeger, Esquire                     Mary Ida Townson
107 Newton Road NE                     Saeger & Associates, LLC                Chapter 13 Trustee
Apartment 19                           Counsel for Debtor                      (Via electronic notice)
Calhoun, Georgia 30701-5705            Suite D                                 Suite 1600
                                       706 Thornton Avenue                     285 Peachtree Center Avenue, NE
                                       Dalton, Georgia 30720                   Atlanta, Georgia 30303

          This 18th day of February, 2020.
                                                              s/ Betty Nappier_________________________
                                                              Betty Nappier, Esquire, Counsel for Movant
                                                              GA Bar No. 534675
                                                              Post Office Box 2823
                                                              Cumming, Georgia 30028-2823
                                                              (770) 529-9371, facsimile (770) 947-5371
                                                              banappier@ gmail.com


                                                      -5-
